In response to the request of appellee for additional findings of fact, we make the following specific conclusions, although we are of the opinion that they are involved in the conclusions already announced.
1. Mullane, as the agent of appellant, was charged with the duty of seeing to the safety of the premises and to have remnant stacks of ties thrown down if they should be left in a dangerous condition.
2. Supplementing the conclusions that (1) the superintendent, Fenn, was negligent in directing that a remnant of four or five tiers in a stack of ties should be left standing when the night crew quit work; (2) that the night crew were negligent in doing so in the present case, and (3) that Mullane, the foreman, either discovered or by ordinary diligence *Page 685 
would have discovered the dangerous condition of the ties before the men went to work moving the car and in time to have prevented the injury, we further find, in order to give full effect to the verdict of the jury, that each act of negligence so found was an efficient cause of the appellee's injuries, without which they would not have happened.
3. Fenn's instructions to the night crew were such as to direct the manner in which they were to stack the ties and in which they were to leave the remnant stacks of ties; and in case of a remnant stack of four or five tiers, his instructions to the night crew were that they could leave them as they were.
4. Appellee had no knowledge of the dangerous condition of the remnant stack of ties by which he was injured, nor of the risk to which he was subjected.
Writ of error refused.